Citation Nr: 9903332	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, that denied the veteran's claim 
for service connection for bilateral hearing loss.  

An unappealed March 1980 RO decision denied entitlement to 
service connection for a skin disorder on the basis that 
there was no evidence of skin disease at separation and on 
current VA examination.  In November 1993, the veteran sought 
to reopen his claim and, in October 1994 the RO, based upon a 
hearing officer's recommendation, determined that new and 
material evidence had been submitted and reconsidered the 
claim on a de novo basis, but concluded that service 
connection for a skin disorder was not warranted.  See 
38 C.F.R. § 3.156 (1998). In February 1997, Board remanded 
the veteran's claims for further evidentiary development.

Finally, at his June 1994 hearing at the RO, the veteran 
raised a claim of entitlement to service connection for 
tinnitus.  In a January 1998 rating decision, the RO granted 
the veteran's claim and assigned a compensable disability 
evaluation for tinnitus.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claims has been obtained by 
the RO.

2. A bilateral hearing loss was not present in service or 
manifested within one year thereafter, and any current 
bilateral hearing loss is not shown to be related to 
service or any incident of service.

3. A chronic skin disorder was not present in service, and no 
competent medical evidence has been submitted to 
demonstrate that intertrigo, first manifested many years 
after service, or any other skin disorder, is related to 
service or any incident of service.


CONCLUSIONS OF LAW
1.   A bilateral hearing loss was not incurred or aggravated 
in service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (1998).
2.  A chronic skin disorder was not incurred or aggravated in 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(a) (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a bilateral 
hearing loss and a skin disorder.  The legal question to be 
answered, initially, is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of his 
claim.  38 U.S.C.A. § 5107(a).  To that end, the Board 
remanded the veteran's claims in February 1997, in part to 
afford the veteran additional VA examinations and those 
examination reports are associated with the claims file. As 
will be explained below, the Board finds that the veteran's 
claims for a bilateral hearing loss and a chronic skin 
disorder are well grounded.  The Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 C.F.R. § 5107(a).



I.  Factual Background

When examined for enlistment into service in August 1964, the 
veteran denied having a history of ear trouble, his skin was 
described as normal and audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
0

-5
LEFT
5
0
5
         
5

The veteran was found qualified for active service.  When 
examined for reenlistment in June 1965, the veteran said yes 
to having had ear, nose or throat trouble that was explained 
as congestion but the examination report was negative for 
skin disease.  Audiogram findings, in pure tone thresholds, 
in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-15
-10
-10
LEFT
-10
-10
-10
       -
10
-10

While clinical records pertaining to the veteran's period of 
service in Vietnam have evidently been lost or destroyed, 
available service medical records indicate that in August 
1967, the veteran was seen in the clinic with complaints of 
crotch rash that was described as heat rash and medication 
was prescribed.  In November 1967, he was seen for a rash on 
his back and legs that he had for two days.  The veteran was 
not to be allergic to wool, medication or foods of any kind 
and had not been in the field recently.  Calamine location 
was prescribed.

Shortly before his discharge, a July 1968 clinical record 
indicates that the veteran was seen in the dispensary with 
complaints of ear trouble with no pain.  He had occasional 
ringing without decreased hearing.  The veteran's hearing was 
described as grossly intact and he was noted to have external 
otitis in his right ear.

When examined for separation in July 1968, the veteran gave a 
positive history of ear, nose or throat trouble and skin 
diseases, without further explanation.  However, the 
examination report is negative for findings of a skin or ear 
disorder and audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
15
LEFT
10
10
15
        
10
15

Post service, in December 1979 the veteran underwent VA 
dermatological examination.  On a medical history for 
chemical exposure, completed the same day, he gave a history 
of "jungle rot" in his groin area that cleared up three or 
four months after he left Vietnam.  According to the 
examination report, the veteran said he had "jungle rot" in 
the crotch area while in Vietnam in 1967 that was treated at 
the local dispensary and cleared up after he returned to the 
United States.  The veteran had not received private medical 
treatment for any skin eruption nor had he been hospitalized 
or lost time from work because of a skin eruption since his 
service discharge in 1968.  The diagnosis was no skin disease 
found at the time.  

VA treatment records, dated in February 1985, show that the 
veteran was referred for a dermatological consultation for 
crural rash and several subcutaneous masses.  According to VA 
dermatology records dated in August and September 1987, the 
veteran wanted "skin tags" removed from his neck and right 
thigh.  The records show that five cutaneous and subcutaneous 
masses were removed, but a crural rash was not described. 

According to a July 1989 VA outpatient record, the veteran 
complained of ringing in his head for three months and he had 
a lump on the back of his right upper leg that was getting 
larger.  A VA audiology examination report, dated the next 
week, indicates that the veteran complained of bilateral 
decreased hearing.  He denied occupational noise exposure, 
but said he had increased service-related noise exposure.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20

35
LEFT
20
20
20
         
30

Speech discrimination scores were 88 percent for the right 
and left ears.  The VA audiologist said the veteran's hearing 
was within normal limits from 250 to 4,000 Hertz with mild to 
moderate high frequency sensorineural hearing loss from 4,000 
to 8,000 Hertz.  Speech discrimination was within normal 
limits.  The assessment was symmetric sensorineural hearing 
loss that appeared to be cochlear in nature.  

VA hospitalized the veteran from November to December 1990 
for surgical removal of a lipoma on his right buttock.  The 
hospital summary does not show findings of a skin rash or 
disease.

The veteran underwent VA dermatological examination in 
January 1994 and said he developed an eruption in his groin 
in 1967.  He said the process used to occur infrequently but 
now occurred two to three times per week, with the area 
weeping, exuding a foul odor and the skin lesions becoming 
raw and tender.  The veteran said he used Tinactin and 
Lotrimin for several years.  The clinical impression was 
bilateral crural intertrigo.

Also in January 1994, the veteran underwent VA examination 
for Agent Orange exposure and said he served in Vietnam from 
September 1966 to September 1967.  He did not complain of a 
skin disorder and, on examination, the veteran's skin was 
described as grossly within normal limits.

At his June 1994 personal hearing at the RO, the veteran 
testified that his hearing and skin problems developed in 
late 1966 and early 1967, while he was stationed in Vietnam.  
He stated that his skin condition, in the groin area, began 
with skin that was raw and discolored and nearly turned 
brown.  The veteran said he was treated at the brigade 
hospital, told he had jungle rot and given prescribed 
medication that he thought was Tinactin.  Post service, the 
veteran reported that this skin problem intermittently 
occurred, perhaps two to four times a month, but recently had 
increased to six to eight times a month.  The veteran said 
his symptoms included raw skin that had a putrid odor and did 
not respond to Tinactin or Lotrimin.  Further, the veteran 
indicated that a back rash noted in his service medical 
records was unrelated to the skin disorder for which he 
sought service connection.  Although he had not received 
private medical treatment for his skin condition, the veteran 
said he sought a second opinion from a private dermatologist 
who recommended that he return to VA.  Regarding his 
bilateral defective hearing, the veteran indicated that he 
was exposed to acoustic trauma, namely artillery fire, while 
in Vietnam and he described having tinnitus since service.  
The veteran said he underwent surgery for a deviated septum 
in service that may have been related to his hearing problem 
and said he complained of hearing loss when examined for 
discharge.

In December 1994, the veteran underwent a private audiogram, 
apparently employment-related, and gave a three-year history 
of noise exposure for which he wore hearing protection and 
said he had noise exposure in military service.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
50
60
65
LEFT
25
30
45
        
55
60

In July 1996, the veteran underwent a private audiogram, 
again apparently employment-related.  He gave a two-year 
history of occupational noise exposure, said he wore hearing 
protection and experienced severe constant ringing.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
55
60
LEFT
25
35
4
        
55
65

In November 1996, the veteran was seen in the VA outpatient 
ear, nose and throat clinic with complaints of increased 
hearing loss problems.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
55
55
LEFT
20
30
40
        
50
55

Speech recognition scores were 88 percent in the veteran's 
right and left ears.  The examiner noted that the veteran's 
hearing showed a significant decrease, bilaterally, from 1989 
and speech reception thresholds were borderline normal with 
speech discrimination mildly reduced, bilaterally.  The 
assessment was increased sensorineural hearing loss, 
bilaterally, with reduced word understanding for 
conversational levels of speech.

Pursuant to the Board's February 1997 remand, the veteran 
underwent VA audiological examination.  He complained of 
hearing problems, with tinnitus, since 1966 due to artillery 
exposure in service and said he had difficulty understanding 
conversational speech.  The veteran described exposure to 
artillery, small arms fire, combat noise exposure and rocket 
explosions in service and occupational noise exposure, 
including metal fabrication and welding for three years with 
the use of hearing protection.  While in service, he said he 
drove through a resupply area near artillery when it was 
fired, experienced hearing loss and constant tinnitus and 
went to an aid station.  The veteran said he was sent to a 
base hospital and restricted to the base for two weeks due to 
hearing loss and that a hearing loss was reported in 1968 
prior to his discharge.  The veteran said he had hearing 
tests in the 1970s performed by VA.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
55
55
LEFT
20
30
45
       
50
55

Speech recognition scores on the Maryland CNC wordlist were 
96 percent for the right ear and 94 percent for the left ear.  
The VA examiner said audiologic findings did not indicate the 
presence of an ear or hearing problem that warranted medical 
follow-up.  Test results revealed bilateral mild to moderate 
sensorineural hearing loss with excellent speech recognition 
in quiet.

In a February 1997 lengthy VA medical opinion, the chief of 
audiology and speech pathology at a VA medical center 
reviewed the veteran's medical records.  He noted that, at 
discharge, the veteran had normal hearing through 6,000 
Hertz.  Post service, it was further noted that the first 
audiometric test of record was in July 1989 and it revealed 
mild sensorineural hearing loss at 4,000 Hertz with somewhat 
decreased speech recognition (88 percent in the right ear and 
92 percent in the left ear).  The occupational screening test 
performed in July 1996 indicated mild to moderately severe 
sloping sensorineural loss, consistent with VA audiometric 
tests performed in February 1997.  

The VA examiner found that, while the veteran complained of 
hearing loss and tinnitus in service in July 1968, an 
audiometric examination at separation was normal.  The first 
documented audiometric test was in 1989 and showed mild 
hearing loss and some impaired speech and, by 1996, the 
veteran had marked deterioration of hearing to a moderately 
severe sensorineural hearing loss.  According to the VA 
specialist, artillery exposure was sufficient to cause 
hearing loss, the veteran complained of hearing loss at a 
time proximate to the event and hearing loss was now present.  
However, the examiner noted that hearing loss documented by 
audiometric testing was not shown until 1989, twenty-one 
years after artillery exposure and, even then, only mild 
hearing loss was described.  The examiner stated that, 
assuming the veteran had no further noise trauma after 1968, 
that degree of hearing loss can be partially explained on the 
basis of aging.  While there was evidence of possible noise 
exposure, the record did not sufficiently explore 
occupational noise exposure as a causal or contributing 
factor.  The VA specialist observed that that the record 
contained significant gaps between 1968 and 1989 and between 
1989 and 1996, and it showed that significant changes in 
hearing within the compensable frequency range did not occur 
until after 1989.  The specialist concluded that, while the 
veteran complained of hearing problems in 1968, documented 
hearing loss was not evident until 1989 and that significant 
hearing loss occurred after 1989 for reasons unrelated to 
service.  

According to findings of VA dermatological examination 
reports dated in February and April 1997, the veteran 
described a recurrent groin rash since 1969 that was worse in 
the summer, secondary to heat.  The diagnosis was intertrigo.  
The examiner commented that there was the possibility of 
tinea cruris versus irritant contact, but most likely the 
veteran had an irritant contact intertrigo.

In a July 1997 opinion, the chief of dermatology of a VA 
medical center reviewed the veteran's medical records and 
said the veteran's current skin condition was intertrigo.  
According to the dermatologist, the etiology of intertrigo 
was the interaction of friction (skin rubbing skin), heat and 
moisture.  Further, the VA specialist said the veteran's skin 
condition was never clearly documented in the service medical 
records and in the dermatologist's opinion, it was not as 
likely as not that the veteran's skin pathology was related 
to active military service.

II. Analysis

According to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system (e.g., sensorineural hearing loss) in 
service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to combat when 
he drove a truck through an artillery area and his Report of 
Discharge or Transfer indicates that his occupational 
specialty in service was heavy truck driver.  The Board would 
concede that he is entitled to the special considerations 
provided combat veterans.  38 U.S.C.A. § 1154(b) (West 1991); 
Collette v. Brown, 82 F.3d 389 (1996).  


A. Service Connection For Bilateral Hearing Loss

Although the veteran contends that his bilateral hearing loss 
is directly related to active service, the evidence of record 
shows that at service entrance, in August 1964, no hearing 
loss was reported.  Although he complained of hearing 
problems in July 1968, his hearing was described as grossly 
normal and, when examined for discharge the same month, his 
hearing was within normal limits.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, 
arguably, the hearing test at enlistment was incomplete 
insofar as applying 38 C.F.R. § 3.385 since no readings were 
taken for the 3,000 Hertz level.  Id.  Nonetheless, as noted 
above, there is no evidence of any treatment for a hearing 
loss during service. The acknowledges that the veteran was 
exposed to acoustic trauma while serving in Vietnam. 
38 U.S.C.A. § 1154(b). Although the veteran reported having a 
hearing problem after artillery noise exposure, his hearing 
was normal when examined for discharge.  The first post 
service audiogram reflecting hearing loss was from 1989, 
nearly twenty one years after service.  While 38 C.F.R. 
§ 3.385 does not bar service connection for bilateral hearing 
loss, it does not compel service connection either, even 
though the veteran current meets its criteria.  Ledford v. 
Derwinski, 3 Vet. App. at 89.  Further, in 1997, a VA medical 
center chief of audiology and speech pathology, who reviewed 
the veteran's entire medical record, noted that there was 
evidence of possible occupational noise exposure, post 
service and that, while the veteran complained of hearing 
problems in 1968, documented hearing loss was not evident 
until 1989 and significant hearing loss occurred after 1989, 
for reasons unrelated to service.  Accordingly, as it has not 
been shown that the veteran's bilateral hearing loss is 
related to service or any incident thereof, service 
connection for bilateral hearing loss must be denied.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385.  The evidence is no so evenly balanced 
that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107(b).


B. Service Connection For Chronic Skin Disorder

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994); 61 Fed. Reg. 57586, 89 (November 7, 1996).  
Where a veteran was exposed to a herbicide during service and 
chloracne become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to a herbicide agent during active military service, 
service connection may be presumed.  38 U.S.C.A. §§ 1101, 
1116; 38 C.F.R. §§ 3.307(6), 3.309(e).  The Secretary has 
also determined that there was no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined a presumption of 
service connection is warranted.  59 Fed. Reg. 341-46 
(January 4, 1994).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 

Upon careful review of the evidentiary record, the Board 
would concede that the veteran served in the Republic of 
Vietnam, had Vietnam era service and is entitled to a 
presumption of Agent Orange exposure.  See 38 U.S.C.A. 
§ 1154(b).  Service medical records show that the veteran 
complained of a groin rash in August 1967 and was treated 
with medication, but the records are otherwise negative for 
complaints or findings referable to a chronic skin disorder, 
including intertrigo, chloracne or another skin disorder and 
his skin was normal when examined for discharge in July 1968.  
The first post service evidence of record of a skin disorder 
was in 1985 when the veteran had a crural rash and in 1994 he 
was diagnosed with bilateral crural intertrigo, more than 
twenty six years after his separation from service. Although 
the veteran testified that he suffered from a groin rash for 
more than fifteen years as a consequence exposure to an 
herbicide in service, no medical opinion or other medical 
evidence relating the veteran's intertrigo, or any other skin 
disorder, to service or any incident of service has been 
presented. Chloracne is not shown by the record.

In fact, in a July 1997 medical opinion, a VA dermatologist 
said the veteran had intertrigo and its etiology was the 
interaction of friction (skin rubbing skin), heat and 
moisture.  The VA specialist said this skin condition was 
never clearly documented in the veteran's service medical 
records and opined that the veteran's skin pathology was 
unrelated to service or any incident thereof.  Accordingly, 
as it has not been shown that the veteran's skin disorder was 
incurred in or aggravated by active service, service 
connection for a chronic skin disorder must be denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.  The evidence 
is not so evenly balanced that there is any doubt as to any 
material issue.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a bilateral hearing loss is denied.

Service connection for a chronic skin disorder is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 14 -
